 

 

 

Exhibit No. 10.42

 

 

 

 

 

 

 

 

 

 

 

 

 

ARMSTRONG WORLD INDUSTRIES, INC.

2016 LONG-TERM INCENTIVE PLAN

 

Effective as of July 8, 2016, as amended and restated effective February 20,
2019

 




 

 

 

 



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

 

ARMSTRONG WORLD INDUSTRIES, INC.

2016 LONG-TERM INCENTIVE PLAN

EFFECTIVE AS OF JULY 8, 2016,

AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 20, 2019

 

Index of Defined TermsSection Where Defined or First Used

Term

 

2011 Plan1

Affiliate14(c)(ii)

Beneficial Owner or Beneficially Owned14(c)(iii)

Benefits4(a)

Board of Directors2(a)

Cause14(c)(v)

Cash Awards10

Change in Control14(c)(i)

Code2(a)

Committee2(a)

Common Stock2(a)

Company1

Consultants3(a)

Dividend Equivalent Right9(c)

Exchange Act2(a)

Fair Market Value17

GAAP11(f)

Incentive Stock Option6(a)

Injurious Conduct13(a)

Nonqualified Stock Option6(a)

Original Effective Date20(j)

Performance-Based Awards11(a)

Person14(c)(iv)

Plan1

Restatement Effective Date20(j)

Restricted Business13(a)(ii)

Restricted Stock Award8

Stock Appreciation Rights7

Stock Options6

Stock Unit9(c)

Substitute Awards5(e)

 

 

 

 

 

 

 

 

 



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

1.

Purpose1

 

2.

Administration1

 

 

(a)

Committee1

 

 

(b)

Authority1

 

 

(c)

Indemnification1

 

 

(d)

Delegation and Advisers2

 

3.

Participants2

 

4.

Type of Benefits; Vesting Restrictions3

 

5.

Common Stock Available Under the Plan3

 

 

(a)

Aggregate Limitations3

 

 

(b)

Individual Employee Limitations4

 

 

(c)

Source of Shares4

 

 

(d)

Share Counting4

 

 

(e)

Acquisitions5

 

6.

Stock Options5

 

 

(a)

Generally5

 

 

(b)

Exercise Price5

 

 

(c)

Exercise of Options6

 

 

(d)

Exercise Period6

 

 

(e)

Limitations on Incentive Stock Options6

 

 

(f)

Additional Limitations on Incentive Stock Options for Ten Percent Shareholders6

 

7.

Stock Appreciation Rights7

 

 

(a)

Generally7

 

 

(b)

Exercise Period7

 

8.

Restricted Stock Awards7

 

 

(a)

Generally7

 

 

(b)

Payment of the Purchase Price8

 

 

(c)

Additional Terms8

 

 

(d)

Rights as a Shareholder8

 

9.

Stock Units8

 

 

 

-i-

 



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

(a)

Generally8

 

 

(b)

Settlement of Stock Units9

 

 

(c)

Definitions9

 

10.

Cash Awards9

 

11.

Performance-Based Awards9

 

 

(a)

Generally9

 

 

(b)

Business Criteria9

 

 

(c)

Establishment of Performance Goals10

 

 

(d)

Certification of Performance10

 

 

(e)

Modification of Performance-Based Awards10

 

 

(f)

Impact of Unusual or Infrequently Occurring Items or Changes in Accounting10

 

 

(g)

Death, Disability or Other Circumstances11

 

12.

Foreign Laws11

 

13.

Certain Terminations of Employment; Forfeitures11

 

 

(a)

Forfeiture of Unsettled Benefits11

 

 

(b)

Forfeiture of Settled Benefits12

 

 

(c)

Timing12

 

 

(d)

Determination from the Committee12

 

 

(e)

Condition Precedent12

 

 

(f)

Enforceability12

 

14.

Adjustment Provisions; Change in Control13

 

 

(a)

Adjustment13

 

 

(b)

Effect of a Change in Control on Benefits13

 

 

(c)

Definitions15

 

15.

Nontransferability16

 

16.

Other Provisions17

 

17.

Fair Market Value17

 

18.

Withholding17

 

19.

Duration, Amendment and Termination17

 

 

(a)

Amendment and Termination17

 

 

 

-ii-

 



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

(b)

No Repricing18

 

 

(c)

Shareholder Approval for Performance-Based Awards18

 

 

(d)

Termination of Plan18

 

20.

Miscellaneous.18

 

 

(a)

Employment Rights18

 

 

(b)

Unfunded Plan18

 

 

(c)

No Fractional Shares19

 

 

(d)

Company Policies; Holding Requirements19

 

 

(e)

Requirements for Issuance of Shares19

 

 

(f)

Compliance with Law19

 

 

(g)

Benefits in Connection with Corporate Transactions and Otherwise20

 

 

(h)

Section 409A20

 

 

(i)

Governing Law20

 

 

(j)

Effective Date20

 

 

 

 

-iii-

 



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

 

ARMSTRONG WORLD INDUSTRIES, INC.

2016 LONG-TERM INCENTIVE PLAN

1.Purpose.  The Armstrong World Industries, Inc. 2016 Long-Term Incentive
Plan(the “Plan”) is intended to provide incentives which will attract, retain
and motivate highly competent persons as officers, key employees, consultants
and advisors of Armstrong World Industries, Inc., a Pennsylvania corporation
(the “Company”), and its subsidiaries and affiliates, by providing them with
appropriate incentives and rewards to encourage them to enter into and continue
in the employ of the Company, to acquire a proprietary interest in the long-term
success of the Company and to reward the performance of individuals in
fulfilling their personal responsibilities for long-range achievements.

The Plan is a successor to the 2011 Long-Term Incentive Plan (the “2011 Plan”),
which is an amendment and restatement of the 2006 Long-Term Incentive Plan.  No
additional grants have been or will be made under the 2011 Plan after the
Original Effective Date.  Outstanding grants under the 2011 Plan shall continue
in effect according to their terms, consistent with the 2011 Plan.

The Plan was originally effective as of the Original Effective Date and is
hereby amended and restated effective as of the Restatement Effective
Date.  Changes made pursuant to this amendment and restatement shall only apply
to Benefits granted on or after the Restatement Effective Date. Benefits granted
prior to the Restatement Effective Date shall continue to be governed by the
applicable grant agreements and the terms of the Plan without giving effect to
changes made pursuant to this amendment and restatement, and the Committee shall
administer such Benefits in accordance with the Plan without giving effect to
changes made pursuant to this amendment and restatement.

2.Administration.

(a)Committee.  The Plan will be administered by a committee (the “Committee”)
appointed by the Board of Directors of the Company ( the “Board of Directors”)
from among its members (which may be the Management Development and Compensation
Committee or a subcommittee thereof) and shall be comprised, unless otherwise
determined by the Company’s Board of Directors, solely of not less than two (2)
members who shall be (i) “non-employee directors” within the meaning of Rule
16b-3(b)(3) (or any successor rule) promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), (ii) “outside directors” within
the meaning of Treasury Regulation Section 1.162-27(e)(3) under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), and (iii)
“independent directors,” as determined in accordance with the independence
standards established by the stock exchange on which the common stock of the
Company (“Common Stock”) is at the time primarily traded.

(b)Authority.  The Committee is authorized, subject to the provisions of the
Plan, to establish such rules and regulations as it deems necessary for the
proper administration of the Plan and the Committee has sole discretionary
authority to make such determinations and

1



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

interpretations and to take such action in connection with the Plan and any
Benefits granted hereunder as it deems necessary or advisable.  All
determinations and interpretations made by the Committee shall be binding and
conclusive on all participants and their legal representatives.

(c)Indemnification.  No member of the Committee and no employee of the Company
shall be liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith or willful misconduct, or for any act or failure
to act hereunder by any other member or employee or by any agent to whom duties
in connection with the administration of this Plan have been delegated.  The
Company shall indemnify members of the Committee and any agent of the Committee
who is an employee of the Company, a subsidiary or an affiliate against any and
all liabilities or expenses to which they may be subjected by reason of any act
or failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person’s bad faith or willful misconduct.

(d)Delegation and Advisers.  The Committee may delegate to one or more of its
members, to one or more officers or members of management, or to one or more
agents such administrative duties as it may deem advisable; provided, that such
delegation does not adversely affect the exemption provided by Rule 16b-3 of the
Exchange Act or prevent a Benefit from qualifying as a Performance-Based Award,
if so intended, and provided that such delegation complies with applicable law
and applicable stock exchange requirements.  The Committee, or any person to
whom it has delegated duties as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan.  The Committee may employ such legal or other counsel,
consultants and agents as it may deem desirable for the administration of the
Plan and may rely upon any opinion or computation received from any such
counsel, consultant or agent.  Expenses incurred by the Committee in the
engagement of such counsel, consultant or agent shall be paid by the Company, or
the subsidiary or affiliate whose employees have benefited from the Plan, as
determined by the Committee.  

3.Participants.  

(a)Participants will consist of such officers and key employees of the Company
and its subsidiaries and affiliates as the Committee in its sole discretion
determines to be significantly responsible for the success and future growth and
profitability of the Company and whom the Committee may designate from time to
time to receive Benefits under the Plan.  Consultants and advisors who perform
services for the Company or any of its subsidiaries and affiliates
(“Consultants”) shall be eligible to participate in the Plan if the Consultants
render bona fide services to the Company or its subsidiaries and affiliates, the
services are not in connection with the offer and sale of securities in a
capital-raising transaction and the Consultants do not directly or indirectly
promote or maintain a market for the Company’s securities, as determined by the
Committee in its sole discretion.  Consultants are eligible to receive all
Benefits under the Plan except Incentive Stock Options as described in Section
6, below.  Members of the Board of Directors who are not employees of the
Company and its subsidiaries and affiliates shall not be eligible to participate
in the Plan.  

(b)Designation of a participant in any year shall not require the Committee to
designate such person to receive a Benefit in any other year or, once
designated, to receive the

2



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

same type or amount of Benefit as granted to the participant in any other
year.  The Committee shall consider such factors as it deems pertinent in
selecting participants and in determining the type and amount of their
respective Benefits.  Benefits granted pursuant to a particular Section of the
Plan need not be uniform as among the participants.  For purposes of the Plan,
the term “employee” excludes any person who is classified by the Company as a
“contractor” or “consultant,” no matter how characterized by the Internal
Revenue Service, other governmental agency or a court.  Any change of
characterization of an individual by the Internal Revenue Service or any court
or government agency shall have no effect upon the classification of an
individual as an employee for purposes of this Plan, unless the Committee
determines otherwise.

4.Type of Benefits; Vesting Restrictions.  

(a)Benefits under the Plan may be granted in any one or a combination of (i)
Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock Awards,
(iv) Stock Units and (v) Cash Awards (each as described below, and collectively,
the “Benefits”).  Restricted Stock Awards, Stock Units and Cash Awards may, as
determined by the Committee in its discretion, constitute Performance-Based
Awards, as described in Section 11 hereof.  Benefits granted under the Plan may
be evidenced by an agreement (which need not be identical) that may provide
additional terms and conditions associated with such Benefits, as determined by
the Committee in its sole discretion, provided, however, that in the event of
any conflict between the provisions of the Plan and any such agreement, the
provisions of the Plan shall prevail.

(b)Benefits granted under the Plan shall vest over a period that is not less
than one year from the date of grant.  Subject to adjustments made in accordance
with Section 14(a) below, up to five percent (5%) of the shares of Common Stock
subject to the share reserve set forth in Section 5(a) as of the Original
Effective Date may be granted without regard to the minimum vesting
requirement.  

(c)Benefits under the Plan shall be made conditional upon the participant’s
acknowledgement, in writing or by acceptance of the Benefit grant, that all
decisions and determinations of the Committee shall be final and binding on the
participant, his or her successors and any other person having or claiming an
interest under such Benefit grant.  

(d)The Committee shall have discretion to accelerate vesting in connection with
a participant’s death, disability, retirement, involuntary termination without
Cause, in the event of a Change in Control or a corporate transaction or event
described in Section 14(a), or in other circumstances as the Committee deems
appropriate.    

5.Common Stock Available Under the Plan.

(a)Aggregate Limitations.

(i) Subject to adjustments made in accordance with Section 14(a) hereof, the
aggregate number of shares of Common Stock that may be issued pursuant to
Benefits granted under this Plan shall be the sum of (A) 2,000,000 shares of
Common Stock, plus (B) 750,917 shares, which is the number of shares of Common
Stock that remained available for grants under the 2011 Plan as of April 15,
2016, plus (C) the number of shares of Common Stock subject to outstanding
grants under the 2011 Plan as

3



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

of April 15, 2016 that terminate, expire or are canceled, forfeited, exchanged
or surrendered without having been exercised, vested or paid under the 2011 Plan
after the Original Effective Date (not exceeding 2,180,275 shares).  

(ii)The number of shares of Common Stock reserved for award and issuance under
this Plan (A) shall be reduced on a one-for-one basis for each share of Common
Stock subject to a Stock Option or Stock Appreciation Right and (B) shall be
reduced by a fixed ratio of 1.6 shares of Common Stock for each share of Common
Stock subject to a Restricted Stock Award or Stock Unit granted under the
Plan.  

(b)Individual Employee Limitations.  

(i)The maximum number of shares of Common Stock with respect to which Stock
Options, Stock Appreciation Rights, Restricted Stock Awards and Stock Units  may
be granted to any individual employee under the Plan in any one calendar year
shall not exceed 750,000 shares, subject to adjustments made in accordance with
Section 14(a) hereof.  

(ii)For dividends and Dividend Equivalent Rights that are intended to qualify
for the performance-based compensation exemption of Section 162(m) of the Code,
the maximum amount of dividends and Dividend Equivalent Rights that may accrue
in any calendar year with respect to Performance-Based Awards granted to any
individual employee under the Plan is $6,000,000.  

(iii)The maximum Cash Award payout that may be earned by an employee for each 12
months in a performance period is $5,000,000.  

(c)Source of Shares.  Shares of Common Stock issued under the Plan may be
authorized but unissued shares of Common Stock or reacquired shares of Common
Stock, including shares purchased by the Company on the open market for purposes
of the Plan.  

(d)Share Counting.  

(i)If and to the extent Stock Options or Stock Appreciation Rights granted under
the Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered
without having been exercised (including stock options granted under the 2011
Plan that terminate, expire, or are canceled, forfeited, exchanged or
surrendered without having been exercised on or after the Original Effective
Date) , and if and to the extent that any Restricted Stock Awards or Stock Units
are forfeited or terminated, or otherwise are not paid in full (including
restricted stock awards and stock units granted under the 2011 Plan that are
forfeited or terminated, or otherwise are not paid in full on or after the
Original Effective Date) , the shares reserved for such grants shall again be
available for purposes of the Plan.  Shares of Common Stock withheld or
surrendered in payment of the exercise price of a Stock Option, and shares
withheld or surrendered for payment of taxes with respect to Stock Options and
Stock Appreciation Rights, shall not be available for re-issuance under the
Plan.  Shares withheld or surrendered for payment of taxes with respect to
Benefits other than Stock Options and Stock Appreciation Rights (including with
respect to grants made under the 2011 Plan that are paid on or after the

4



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

Original Effective Date) shall be available for re-issuance under the Plan.  If
Stock Appreciation Rights are granted, the full number of shares subject to the
Stock Appreciation Rights shall be considered issued under the Plan, without
regard to the number of shares issued upon exercise of the Stock Appreciation
Rights.  To the extent that any Benefits are paid in cash, and not in shares of
Common Stock, such Benefits shall not count against the share limits described
above in Section 5(a).  

(ii)The share counting rules in this Section 5(d) shall apply with respect to
grants, exercises, forfeitures and other actions that occur with respect to
Benefits granted under this Plan, and with respect to grants made under the 2011
Plan that terminate, expire or are canceled, forfeited, exchanged or surrendered
without having been exercised, vested or paid under the 2011 Plan on or after
the Original Effective Date, and the ratios described in Section 5(a) shall be
used for calculating the number of shares available for re-issuance under the
Plan pursuant to this Section 5(d).

(iii) The provisions of this Section 5(d) shall apply only for purposes of
determining the aggregate number of shares of Common Stock that may be issued
under the Plan, but shall not apply for purposes of determining the maximum
number of shares of Common Stock with respect to which Benefits may be granted
to any individual participant under the Plan.  For the avoidance of doubt, if
shares of Common Stock are repurchased on the open market with the proceeds of
the exercise price of Stock Options, such shares may not again be made available
for issuance under the Plan.

(e)Acquisitions.  In connection with the acquisition of any business by the
Company or any of its subsidiaries or affiliates, any outstanding equity grants
with respect to stock of the acquired company may be assumed or replaced by
Benefits under the Plan upon such terms and conditions as the Committee
determines in its sole discretion.  Shares of Common Stock subject to any such
outstanding grants that are assumed or replaced by Benefits under the Plan in
connection with an acquisition (“Substitute Awards”) shall not reduce the Plan’s
share reserve as described above in Section 5(a), consistent with applicable
stock exchange requirements.  Notwithstanding any provision of the Plan to the
contrary, Substitute Awards shall have such terms as the Committee deems
appropriate, including without limitation exercise prices or base prices on
different terms than those described herein.  In the event that the Company
assumes a shareholder-approved equity plan of an acquired company, available
shares of Common Stock under such assumed plan (after appropriate adjustments to
reflect the transaction) may be issued pursuant to Benefits under this Plan and
shall not reduce the Plan’s share reserve as described above in Section 5(a),
subject to applicable stock exchange requirements.

6.Stock Options.

(a)Generally.  Stock Options will consist of awards from the Company that will
enable the holder to purchase a number of shares of Common Stock, at set
terms.  Stock Options may be “incentive stock options” (“Incentive Stock
Options”), within the meaning of Section 422 of the Code, or Stock Options which
do not constitute Incentive Stock Options (“Nonqualified Stock Options”).  The
Committee will have the authority to grant to any participant one or more
Incentive Stock Options, Nonqualified Stock Options, or both types of

5



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

Stock Options (in each case with or without Stock Appreciation
Rights).  Consultants are not eligible to receive Incentive Stock Options under
the Plan.  All of the authorized shares as described in Section 5(a) may be
granted as Incentive Stock Options.   Each Stock Option shall be subject to such
terms and conditions, including vesting, consistent with the Plan as the
Committee may impose from time to time, subject to the following limitations.  

(b)Exercise Price.  Each Stock Option granted hereunder shall have a per-share
exercise price as the Committee may determine on the date of grant.  The per
share exercise price of a Stock Option shall not be less than the Fair Market
Value of a share of Common Stock on the date of grant.

(c)Exercise of Options.  A participant may exercise a Stock Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company.  The participant shall pay the exercise price of the Stock Option
(i) in cash, (ii) if permitted by the Committee, by the withholding of shares of
Common Stock subject to the exercisable Stock Option, which have a Fair Market
Value on the date of exercise equal to the exercise price, (iii) if permitted by
the Committee, by delivering shares of Common Stock owned by the participant and
having a Fair Market Value on the date of exercise equal to the exercise price
or by attestation to ownership of shares of Common Stock having an aggregate
Fair Market Value on the date of exercise equal to the Exercise Price, (iv) by
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board, or (v) by such other method as the Committee may
approve.  Shares of Common Stock used to exercise a Stock Option shall have been
held by the participant for any requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Stock Option, as
determined by the Committee.  Payment for the shares pursuant to the Stock
Option, and any required withholding taxes, must be received by the time
specified by the Committee depending on the type of payment being made, but in
all cases prior to the issuance of the Company Stock.  

(d)Exercise Period.  Stock Options granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions, including
vesting, as shall be determined by the Committee; provided, however, that no
Stock Option shall be exercisable later than ten (10) years after the date it is
granted.  Notwithstanding the foregoing, unless the Committee determines
otherwise, if a vested Nonqualified Stock Option would terminate at a time when
trading in Common Stock is prohibited by law or by the Company’s insider trading
policy, the vested Stock Option may be exercised until the thirtieth (30th) day
after expiration of such prohibition.  All Stock Options shall terminate at such
earlier times and upon such conditions or circumstances as the Committee shall
in its discretion set forth in such option agreement on the date of grant.

(e)Limitations on Incentive Stock Options.  Incentive Stock Options may be
granted only to participants who are employees of the Company or of a parent
corporation or subsidiary corporation (as defined in Sections 424(e) and (f) of
the Code, respectively) on the date of grant.  The aggregate Fair Market Value
(determined as of the time the Stock Option is granted) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
participant during any calendar year (under all option plans of the Company and
of any parent corporation or subsidiary corporation (as defined in Sections
424(e) and (f) of the Code, respectively)) shall not exceed one hundred thousand
dollars ($100,000), provided,

6



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

however, that if such one hundred thousand dollars ($100,000) limit is exceeded,
the excess Incentive Stock Options shall be treated as Nonqualified Stock
Options.  For purposes of the preceding sentence, Incentive Stock Options will
be taken into account in the order in which they are granted.

(f)Additional Limitations on Incentive Stock Options for Ten Percent
Shareholders.  Incentive Stock Options may not be granted to any participant
who, at the time of grant, owns stock possessing (after the application of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
parent corporation or subsidiary corporation (as defined in Sections 424(e) and
(f) of the Code, respectively), unless the exercise price of the option is fixed
at not less than one hundred ten percent (110%) of the Fair Market Value of the
Common Stock on the date of grant and the exercise of such option is prohibited
by its terms after the expiration of five (5) years from the date of grant of
such option.

7.Stock Appreciation Rights.

(a)Generally.  The Committee may, in its discretion, grant Stock Appreciation
Rights, including a concurrent grant of Stock Appreciation Rights in tandem with
any Stock Option grant.  A Stock Appreciation Right means a right to receive a
payment in cash, Common Stock or a combination thereof, as determined by the
Committee, in an amount equal to the excess of (i) the Fair Market Value of a
specified number of shares of Common Stock on the date the Stock Appreciation
Right is exercised over (ii) the Fair Market Value of such shares of Common
Stock on the date the Stock Appreciation Right is granted, or other higher
specified amount, all as determined by the Committee.  If a Stock Appreciation
Right is granted in tandem with a Stock Option at the date of grant of the Stock
Option, the designated base amount in the award agreement shall reflect the Fair
Market Value on the date such Stock Option and Stock Appreciation Right were
granted, or a higher specified amount as determined by the Committee.  In any
event, the base amount of each Stock Appreciation Right shall not be less than
the per-share Fair Market Value of a share of Common Stock on the date of grant
of the Stock Appreciation Right.  Each Stock Appreciation Right shall be subject
to such terms and conditions, including vesting, as the Committee shall impose
from time to time, provided, however, that if a Stock Appreciation Right is
granted in connection with a Stock Option, the Stock Appreciation Right shall
become exercisable, be transferable and shall expire according to the same
vesting, transferability and expiration rules as the corresponding Stock Option,
unless the Committee determines otherwise.

(b)Exercise Period.  Stock Appreciation Rights granted under the Plan shall be
exercisable at such time or times and subject to such terms and conditions,
including vesting, as shall be determined by the Committee; provided, however,
that no Stock Appreciation Rights shall be exercisable later than ten (10) years
after the date it is granted.  Notwithstanding the foregoing, unless the
Committee determines otherwise, if a vested Stock Appreciation Right would
terminate at a time when trading in Common Stock is prohibited by law or by the
Company’s insider trading policy, the vested Stock Appreciation Right may be
exercised until the thirtieth (30th) day after expiration of such
prohibition.  All Stock Appreciation Rights shall terminate at such earlier
times and upon such conditions or circumstances as the Committee shall in its
discretion set forth in such right at the date of grant.

7



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

8.Restricted Stock Awards.

(a)Generally.  The Committee may, in its discretion, grant Restricted Stock
Awards consisting of Common Stock issued or transferred to participants with or
without other payments therefor.  Restricted Stock Awards may be subject to such
terms and conditions, including vesting, as the Committee determines
appropriate.  Restricted Stock Awards may constitute Performance-Based Awards,
as described in Section 11 hereof

(b)Payment of the Purchase Price.  If the Restricted Stock Award requires
payment therefor, the purchase price of any shares of Common Stock subject to a
Restricted Stock Award may be paid in any manner authorized by the
Committee.  Restricted Stock Awards may also be made in consideration of
services rendered to the Company or its subsidiaries or affiliates.

(c)Additional Terms.  Restricted Stock Awards may be subject to such terms and
conditions, including vesting, as the Committee determines appropriate,
including without limitation (i) Change in Control, (ii) restrictions on the
sale or other disposition of such shares, and (iii) the right of the Company to
reacquire such shares for no consideration upon termination of the participant’s
employment within specified periods, the participant’s competition with the
Company, or the participant’s breach of other obligations to the
Company.  Restricted Stock Awards may constitute Performance-Based Awards, as
described in Section 11 hereof.  The Committee may require the participant to
deliver a duly signed stock power, endorsed in blank, relating to the Common
Stock covered by such an Award.  The Committee may also require that the stock
certificates evidencing such shares be held in custody or bear restrictive
legends until the restrictions thereon shall have lapsed.

(d)Rights as a Shareholder.  The participant shall have, with respect to the
shares of Common Stock subject to a Restricted Stock Award, all of the rights of
a holder of shares of Common Stock of the Company, including the right to vote
the shares.  At the discretion of the Committee, cash dividends and stock
dividends with respect to the Restricted Stock may be either currently paid to
the participant or withheld by the Company for the participant’s account, and
interest may be credited on the amount of cash dividends withheld at a rate and
subject to such terms as determined by the Committee; provided that cash
dividends and stock dividends with respect to performance-based Restricted Stock
Awards shall vest only if  and to that the underlying Restricted Stock Award
vests, as determined by the Committee.  The cash dividends or stock dividends so
withheld by the Committee and attributable to any particular share of Restricted
Stock (and earnings thereon, if applicable) shall be distributed to the
participant upon the release of restrictions on such shares and, if such share
is forfeited, the participant shall have no right to such cash dividends or
stock dividends.

9.Stock Units.

(a)Generally.  The Committee may, in its discretion, grant Stock Units to
participants hereunder.  Stock Units may be subject to such terms and
conditions, including vesting and provisions applicable to a Change in Control
as the Committee determines appropriate.  Stock Units may constitute
Performance-Based Awards, as described in Section 11 hereof.  A Stock Unit
granted by the Committee shall provide payment in shares of Common

8



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

Stock or in cash at such time as the award agreement shall specify.  Shares of
Common Stock issued pursuant to this Section 9 may be issued with or without
other payments therefor as may be required by applicable law or such other
consideration as may be determined by the Committee.  The Committee shall
determine whether a participant granted a Stock Unit shall be entitled to a
Dividend Equivalent Right and the terms and conditions applicable to Dividend
Equivalent Rights.  Any Dividend Equivalent Right underlying a Stock Unit which
is payable based on the achievement of specific vesting conditions shall vest
and become payable at the same time as the underlying Stock Unit, unless the
Committee determines otherwise; provided that, any Dividend Equivalent Right
with respect to a performance-based Stock Unit shall vest and be paid only if
and to the extent the underlying Stock Unit vests and is paid as determined by
the Committee.

(b)Settlement of Stock Units.  Shares of Common Stock representing the Stock
Units shall be distributed to the participant unless the Committee provides for
the payment of the Stock Units in cash equal to the value of the shares of
Common Stock which would otherwise be distributed to the participant or partly
in cash and partly in shares of Common Stock.  

(c)Definitions.  A “Stock Unit” means a notional account representing one (1)
share of Common Stock.  A “Dividend Equivalent Right” means the right to receive
the amount of any dividend paid on the share of Common Stock underlying a Stock
Unit, which shall be payable in cash or in the form of additional Stock Units.

10.Cash Awards.  The Committee may, in its discretion, grant awards to be
settled solely in cash (“Cash Awards”).  Cash Awards may be subject to such
terms and conditions, including vesting, as the Committee determines
appropriate.  Cash Awards may constitute Performance-Based Awards, as described
in Section 11 hereof.

11.Performance-Based Awards.

(a)Generally.  Any Benefits granted under the Plan may be granted in a manner
such that the Benefits qualify for the performance-based compensation exemption
of Section 162(m) of the Code.  Restricted Stock Awards (and any dividends
payable with respect thereto), Stock Units and Dividend Equivalent Rights that
are intended to qualify for the performance-based compensation exemption of
Section 162(m) of the Code are referred to as “Performance-Based Awards”.  As
determined by the Committee in its sole discretion, either the granting or
vesting of such Performance-Based Awards shall be based on achievement of
performance objectives that are based on one or more of the business criteria
described below, with respect to one or more business units or the Company and
its subsidiaries as a whole.

(b)Business Criteria.  The Committee shall use objectively determinable
performance goals based on one or more of the following business criteria,
individually or in combination:  (i) net earnings; (ii) earnings per share;
(iii) sales; (iv) operating income; (v) earnings before interest and taxes
(EBIT); (vi) earnings before interest, taxes, depreciation and amortization
(EBITDA); (vii) cash flow; (viii) working capital targets; (ix) return on
equity; (x) return on capital; (xi) market price per share; (xii) total return
to shareholders, (xiii) price-earnings multiples, (xiv) revenue, (xv) number of
days sales outstanding in accounts receivable,

9



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

(xvi) productivity, (xvii) margin, (xviii) net capital employed, (xix) growth in
assets, (xx) unit volume, (xxi) market share, (xxii) economic value, (xxiii)
relative performance to a comparison group designated by the Committee based on
any of the foregoing criteria, or (xxiv) strategic business criteria consisting
of one or more objectives based on meeting specified revenue goals, market
penetration goals, customer growth, geographic business expansion goals, cost
targets or goals relating to acquisitions or divestitures.  

(c)Establishment of Performance Goals.  With respect to Performance-Based
Awards, the Committee shall establish in writing (i) the performance goals
applicable to a given period, and such performance goals shall state, in terms
of an objective formula or standard, the method for computing the amount of
compensation payable to the participant if such performance goals are obtained
and (ii) the individual employees or class of employees to which such
performance goals apply; provided, however, that such performance goals shall be
established in writing no later than ninety (90) days after the commencement of
the applicable  period of service to which the performance goals relate (but in
no event after twenty-five percent (25%) of such period has elapsed), or such
other period as may be consistent with the regulations issued under Section
162(m) of the Code.

(d)Certification of Performance.  No Performance-Based Awards shall be payable
to or vest with respect to, as the case may be, any participant for a given
period until the Committee certifies in writing that the objective performance
goals (and any other material terms) applicable to such period have been
satisfied.

(e)Modification of Performance-Based Awards.  With respect to any Benefits
intended to qualify as Performance-Based Awards, after establishment of a
performance goal, the Committee shall not revise such performance goal to cause
the goal to cease to meet the requirements of Section 162(m) of the Code, except
as otherwise determined by the Committee, and the Committee shall not increase
the amount of compensation payable thereunder (as determined in accordance with
Section 162(m) of the Code) upon the attainment of such performance goal.  The
Committee may reduce or eliminate the number of shares of Common Stock or cash
granted or the number of shares of Common Stock vested upon the attainment of
such performance goal, based on such terms and conditions as the Committee deems
appropriate. Notwithstanding the foregoing, the Committee may make such changes
to performance goals and Performance-Based Awards as the Committee deems
appropriate in the event of a change in corporate capitalization, corporate
transaction or other corporate event as permitted by Section 162(m), or as the
Committee otherwise determines.

(f)Impact of Unusual or Infrequently Occurring Items or Changes in
Accounting.  To the extent applicable, subject to the following sentence and
unless the Committee determines otherwise, the determination of the achievement
of performance goals shall be determined based on the relevant financial
measure, computed in accordance with U.S. generally accepted accounting
principles (“GAAP”), and in a manner consistent with the methods used in the
Company’s audited financial statements.  To the extent permitted by Section
162(m), in setting the performance goals for Performance-Based Awards within the
period prescribed in Section 11(c), the Committee may provide for appropriate
adjustment as it deems appropriate, including for one or more of the following
items:  asset write-downs; litigation or claim judgments or settlements; changes
in accounting principles; changes in tax law or other

10



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

laws affecting reported results; changes in commodity prices; severance,
contract termination, and other costs related to exiting, modifying or reducing
any business activities; costs of, and gains and losses from, the acquisition,
disposition, or abandonment of businesses or assets; gains and losses from the
early extinguishment of debt; gains and losses in connection with the
termination or withdrawal from a pension plan; stock compensation costs and
other non-cash expenses; any unusual or infrequently occurring items as
described in applicable Accounting Principles Board opinions or in management’s
discussion and analysis of financial condition and results of operation
appearing in the Company’s annual report to shareholders for the applicable
year; and any other specified non-operating items as determined by the Committee
in setting performance goals.  

(g)Death, Disability or Other Circumstances.  The Committee may provide in the
grant agreement that Performance-Based Awards under this Section 11 shall be
payable, in whole or in part, in the event of the Participant’s death or
disability, a Change in Control or under other circumstances consistent with the
requirements of Section 162(m) of the Code.

12.Foreign Laws.  The Committee may grant Benefits to individual participants
who are subject to the tax laws of nations other than the United States, which
Benefits may have terms and conditions as determined by the Committee as
necessary to comply with applicable foreign laws.  The Committee may take any
action which it deems advisable to obtain approval of such Benefits by the
appropriate foreign governmental entity; provided, however, that no such
Benefits may be granted pursuant to this Section 12, and no action may be taken,
which would result in a violation of the Exchange Act, the Code or any other
applicable law.

13.Forfeitures.

(a)Forfeiture of Unsettled Benefits.  The Committee may determine that all
Benefits which have not been settled under this Plan will be forfeited or
reduced if:

(i)the Committee determines that forfeiture or reduction is appropriate on
account of an accounting restatement of the Company’s financial statements that
is required as a result of material non-compliance with financial reporting
requirements under U.S. securities laws and generally accepted accounting
principles;  

(ii)the participant commits any of the following, as determined by the
Committee, in its sole discretion,: (A) felony or a crime involving moral
turpitude; (B) fraud, dishonesty, misrepresentation, theft, or misappropriation
of funds with respect to the Company or any of its subsidiaries or affiliates;
(C) violation of the  Code of Conduct or employment policies of the Company or
any of its subsidiaries or affiliates, as in effect from time to time; (D)
breach of any written noncompetition, confidentiality or nonsolicitation
covenant of the participant with respect to the Company or any of its
subsidiaries or affiliates; or (E) gross negligence or willful, deliberate or
gross misconduct in the performance of the participant’s duties with the Company
or any of its subsidiaries or affiliates, in each case above in this Section
13(a)(ii), that results in significant financial or reputational harm to the
Company, ;

11



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

(iii)during the participant’s employment or service with the Company and its
subsidiaries and affiliates and for a period of one (1) year thereafter, the
participant engages in any business or enters into any employment relationship
which the Committee in its sole discretion determines to be either directly or
indirectly (A) competitive with any aspect of the business of the Company with
respect to which the participant had responsibility for, or access to,
confidential information within 12 months before the participant’s termination
of employment or service with the Company or (B) substantially injurious to the
Company’s business interests, in each case in any geographic area in which the
Company conducts business with respect to which the participant had
responsibility for, or access to, confidential information within 12 months
before the participant’s termination of employment or service with the Company
(a “Restricted Business”);  

(iv)during the participant’s employment or service with the Company and its
subsidiaries and affiliates and for a period of two (2) years thereafter, the
participant solicits any person who was a customer of the Company or any of its
subsidiaries or affiliates with respect to any Restricted Business, or solicits
potential customers of the Company or any of its subsidiaries or affiliates who
are or were identified through leads developed during the course of the
participant’s employment or service with the Company or any of its subsidiaries
or affiliates with respect to any Restricted Business, or otherwise diverts or
attempts to divert any existing business of the Company or any of its
subsidiaries or affiliates;

(v)during the participant’s employment or service with the Company and its
subsidiaries and affiliates and for a period of two (2) years thereafter, the
participant directly for the participant or for any third party, solicits,
induces, recruits or causes another person in the employment of the Company or
any of its subsidiaries or affiliates to terminate such employee’s employment
with the Company and its subsidiaries and affiliates; or

(vi)during the participant’s employment or service or thereafter, the
participant breaches any written confidentiality, non-solicitation or
non-competition covenant with the Company or a subsidiary or affiliate.

The activities described in subsections (i) through (vi) above are hereafter
referred to as “Injurious Conduct”.  The foregoing provisions shall apply in
addition to any provisions of the Plan or a grant agreement that apply in the
event of termination for Cause.

(b)Forfeiture of Settled Benefits.  If the Committee determines that a
participant has engaged in Injurious Conduct as described in Section 13(a), the
Committee may in its discretion require the participant to return to the Company
any Common Stock or cash received in settlement of any Benefit under this
Plan.  If the Common Stock acquired in settlement of a Benefit has been disposed
of by the participant, then the Company may require the participant to pay to
the Company the economic value of the Common Stock as of the date of
disposition.

12



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

(c)Timing.  Unless the grant agreement provides otherwise, the Committee shall
exercise the right of forfeiture provided to the Company in this Section 13
within one-hundred and eighty (180) days after the Company’s discovery of the
Injurious Conduct activities giving rise to the Company’s right of forfeiture.

(d)Determination from the Committee.  A participant may make a request to the
Committee in writing for a determination regarding whether any proposed business
or activity would constitute Injurious Conduct.  Such request shall fully
describe the proposed business or activity.  The Committee shall respond to the
participant in writing and the Committee’s determination shall be limited to the
specific business or activity so described.

(e)Condition Precedent.  Unless the Committee or any agreement providing for
Benefits under this Plan shall otherwise provide, no Benefit shall be deemed
awarded to any participant under this Plan unless and until the participant
agrees to the applicability of this Section 13.

(f)Enforceability.  The purpose of this Section 13 is to protect the Company and
its subsidiaries and affiliates from Injurious Conduct.  To the extent that this
Section 13 is not fully enforceable as written, the unenforceable provisions
shall be modified so as to provide the Company with the fullest protection
permitted by law.  The Committee may waive any provisions of this Section 13, as
the Committee deems appropriate.

14.Adjustment Provisions; Change in Control.

(a)Adjustment.  Benefits granted under the Plan and any agreements evidencing
such Benefits, the maximum number of shares of Common Stock that may be issued
under the Plan as stated in Section 5(a) and the maximum number of shares of
Common Stock with respect to which Benefits may be granted to any one employee
as stated in Section 5(b) shall be subject to mandatory adjustment or
substitution, as determined by the Committee in its sole discretion, as to the
number, price or kind of a share of Common Stock or other consideration subject
to such Benefits or as otherwise determined by the Committee to be equitable:

(i)in the event of changes in the outstanding Common Stock or in the capital
structure of the Company by reason of stock or extraordinary cash dividends,
stock splits, reverse stock splits, spinoffs, recapitalization, reorganizations,
mergers, consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the date of grant of any such Benefit, or

(ii)in the event of any change in applicable laws or any change in circumstances
which results in or would result in any substantial dilution or enlargement of
the rights granted to, or available for, participants, or which otherwise
warrants equitable adjustment because it interferes with the intended operation
of the Plan.

Any adjustment in Incentive Stock Options under this Section 14 shall be made
only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, except as otherwise determined by the Committee,
and any adjustments under this Section 14 shall be made in a manner which does
not adversely affect the exemption provided pursuant to Rule 16b-

13



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

3 under the Exchange Act.  Any adjustment to Nonqualified Stock Options or Stock
Appreciation Rights shall be made in accordance with the requirements of
Sections 409A and 424 of the Code, as applicable.  Further, with respect to
Benefits intended to qualify as “performance-based compensation” under Section
162(m) of the Code, such adjustments or substitutions shall be made to the
extent that the Committee determines that such adjustments or substitutions may
be made without causing the Company to be denied a tax deduction on account of
Section 162(m) of the Code, or as the Committee otherwise determines is
appropriate.  The adjustments of Benefits under this Section 14(a) shall include
adjustment of shares, exercise price, base price, performance goals or other
terms and conditions, as appropriate.  The Company shall give each participant
notice of an adjustment hereunder and, upon notice, such adjustment shall be
conclusive and binding for all purposes.    

(b)Effect of a Change in Control on Benefits.  The following provisions shall
apply in the event of a Change in Control:

(i)Unless the Committee determines otherwise, if there is a Change in Control of
the Company, and if participants’ Benefits remain outstanding after the Change
in Control (or are assumed by, or converted to similar benefits with equivalent
value as of the date of the Change in Control of, the surviving corporation (or
a parent or subsidiary of the surviving corporation)), and the Company or its
successor terminates a participant’s employment without Cause upon or within two
years after the Change in Control, the participant’s outstanding Stock Options
and Stock Appreciation Rights shall vest and become exercisable, any
restrictions on Restricted Stock Awards shall lapse, and Stock Units or Cash
Awards shall become payable.  In that event, Benefits that are based on
performance goals will vest and be payable at their target value unless the
Committee determines otherwise.  

(ii)Unless the Committee determines otherwise, if there is a Change in Control
of the Company, and if participants’ Benefits do not remain outstanding after
the Change in Control (and are not assumed by, or converted to similar benefits
with equivalent value as of the date of the Change in Control of, the surviving
corporation (or a parent or subsidiary of the surviving corporation)), then all
outstanding Stock Options and Stock Appreciation Rights shall immediately vest
and become exercisable, any restrictions on Restricted Stock Awards shall lapse,
and Stock Units and Cash Awards shall become payable as of the date of the
Change in Control.  In that event, Benefits that are based on performance goals
will vest and be payable at their target value unless the Committee determines
otherwise.  

(iii)Notwithstanding the foregoing, the Committee may establish such other terms
and conditions relating to the effect of a Change in Control on Benefits as the
Committee deems appropriate.  In addition to other actions, in the event of a
Change in Control of the Company, the Committee may take any one or more of the
following actions with respect to any or all outstanding Benefits, without the
consent of any participant: (A) the Committee may determine that outstanding
Stock Options and Stock Appreciation Rights shall be fully exercisable,
restrictions on outstanding Restricted Stock Awards shall lapse, and Stock Units
and Cash Awards shall become payable, as of the date of the Change in Control or
at such other time as the Committee determines, (B)

14



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

the Committee may require that participants surrender their outstanding Stock
Options and Stock Appreciation Rights for cancellation in exchange for one or
more payments by the Company, in cash, Common Stock or other property (including
the property, if any, payable in the transaction), as determined by the
Committee, in an amount equal to the amount, if any, by which the then Fair
Market Value of the shares of Common Stock subject to the participant’s
unexercised Stock Options and Stock Appreciation Rights exceeds the exercise
price or base amount, as applicable, and on such terms as the Committee
determines, (C) after giving participants an opportunity to exercise their
outstanding Stock Options and Stock Appreciation Rights, the Committee may
terminate any or all unexercised Stock Options and Stock Appreciation Rights at
such time as the Committee deems appropriate, (D) with respect to participants
holding Stock Units or Cash Awards, the Committee may determine that such
participants shall receive one or more payments in settlement of such Stock
Units or Cash Awards, in such amount and form and on such terms as may be
determined by the Committee, or (E) the Committee may determine that Benefits
that remain outstanding after the Change in Control shall be converted to
similar Benefits of the surviving corporation (or a parent or subsidiary of the
surviving corporation).  Without limiting the foregoing, if the per share Fair
Market Value of the Common Stock does not exceed the per share exercise price or
base amount of a Stock Option or Stock Appreciation Right, the Company shall not
be required to make any payment to the participant upon surrender of the Stock
Option or Stock Appreciation Right.  Any acceleration, surrender, termination,
settlement or conversion shall take place as of the date of the Change in
Control or such other date as the Committee may specify.  

(c)Definitions.  For purposes of this Plan, the following terms have the
following meanings:

(i)“Change in Control” of the Company shall be deemed to have occurred if the
event set forth in any one of the following sections shall have occurred:

(A)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing thirty-five percent (35%) or more of the combined voting power of
the Company’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (I) of
subsection (C) below;  

(B)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s shareholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or

15



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

whose appointment, election or nomination for election was previously so
approved or recommended;

(C)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (I)
a merger or consolidation immediately following which the individuals who
comprise the Board of Directors immediately prior thereto constitute at least a
majority of the board of directors of the Company, the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof, or (II) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing thirty-five percent (35%) or
more of the combined voting power of the Company’s then outstanding securities;
or

(D)the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred (i) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions or (ii) by
virtue of the consummation of a spin-off of any business line or business unit
of the Company or a sale of (or similar transaction with respect to) all or
substantially all of the assets that comprise a business line or business unit
of the Company.  The Committee may provide in a grant agreement for another
definition of Change in Control, including as necessary to comply with Section
409A of the Code.  

(ii)“Affiliate” shall mean with respect to any Person, any other Person that, at
any time that a determination is made hereunder, directly or indirectly,
controls, is controlled by, or is under common control with such first
Person.  For the purpose of this definition, “control” shall mean, as to any
Person, the possession, directly or indirectly, of the power to elect or appoint
a majority of directors (or other persons acting in similar capacities) of such
Person or otherwise to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.  

16



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

(iii)“Beneficial Owner” and “Beneficially Own” shall have the meaning set forth
in Rules 13d-3 and 13d-5 promulgated under the Exchange Act or any successor
provision.

(iv)“Person” shall mean any individual, entity or group, including any “person”
or “group” within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision.  

(v)“Cause” shall mean the participant’s commission of any of the following, as
determined by the Committee, in its sole discretion: (A) felony or a crime
involving moral turpitude; (B) fraud, dishonesty, misrepresentation, theft, or
misappropriation of funds with respect to the Company or any of its subsidiaries
or affiliates; (C) violation of the Code of Conduct or employment policies of
the Company or any of its subsidiaries or affiliates, as in effect from time to
time; (D) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the participant with respect to the Company or any
its subsidiaries or affiliates; or (E) gross negligence or misconduct in the
performance of the participant’s duties with the Company or any of its
subsidiaries or affiliates.

15.Nontransferability.  Benefits granted under the Plan shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable, during the participant’s lifetime, only by the
participant.  In the event of the death of a participant, each Stock Option or
Stock Appreciation Right theretofore granted to him or her shall be exercisable
during such period after his or her death as the Committee shall in its
discretion set forth in the grant agreement and then only by the executor or
administrator of the estate of the deceased participant or the person or persons
to whom the deceased participant’s rights under the Stock Option or Stock
Appreciation Right shall pass by will or the laws of descent and distribution.
Notwithstanding the foregoing, at the discretion of the Committee, and subject
to applicable law, a grant agreement for a Benefit other than an Incentive Stock
Option may permit the transferability of the Benefit by a participant solely for
charitable purposes or to the participant’s spouse, siblings, parents, children
and grandchildren or trusts for the benefit of such persons or to partnerships,
corporations, limited liability companies or other entities owned solely by such
persons, including trusts for such persons, without consideration, subject to
any restriction included in the grant agreement for the Benefit.

16.Other Provisions.  The award of any Benefit under the Plan may be subject to
such other provisions (whether or not applicable to the Benefit awarded to any
other participant) as the Committee determines appropriate, including, without
limitation, for the forfeiture of, or restrictions on resale or other
disposition of, Common Stock acquired under any form of Benefit, for the
acceleration of exercisability or vesting of Benefits (subject to Section 4(b)),
or to comply with federal and state securities laws, or understandings or
conditions as to the participant’s employment or service in addition to those
specifically provided for under the Plan.

17.Fair Market Value. For purposes of this Plan and any Benefits awarded
hereunder, Fair Market Value on any given date means (i) if the Common Stock is
listed on a national securities exchange on a last sale basis, the closing price
reported as having occurred on the such date, or, if there is no sale on such
date, then on the last preceding date on which such a

17



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

sale was reported, or (ii) if the Common Stock is not listed on a national
securities exchange on a last sale basis, the amount determined by the Committee
to be the fair market value based upon a good faith attempt to value the Common
Stock accurately.

18.Withholding.  All payments or distributions of Benefits made pursuant to the
Plan shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements.  If the Company proposes
or is required to distribute Common Stock pursuant to the Plan, it may require
the recipient to remit to it or to the corporation that employs such recipient
an amount sufficient to satisfy such tax withholding requirements prior to the
delivery of any certificates for such Common Stock.  In lieu thereof, the
Company or the employing corporation shall have the right to withhold the amount
of such taxes from any other sums due or to become due from such corporation to
the recipient as the Committee shall prescribe.  The Committee may, in its
discretion and subject to such rules as it may adopt (including any as may be
required to satisfy applicable tax and/or non-tax regulatory requirements),
permit or require a participant to pay all or a portion of the federal, state
and local withholding taxes arising in connection with any Benefit consisting of
shares of Common Stock by having the Company withhold shares of Common Stock
having a Fair Market Value equal to the amount of tax to be withheld, or permit
a participant to pay such withholding taxes by tendering shares of Common Stock
held by the participant.  Unless the Committee determines otherwise, share
withholding for taxes shall not exceed the participant’s minimum applicable tax
withholding amount.

19.Duration, Amendment and Termination.  

(a)Amendment and Termination.  The Company, by action of its Board of Directors,
may amend the Plan from time to time or suspend or terminate the Plan at any
time; provided, however, that the Board of Directors shall not amend the Plan
without approval of the shareholders of the Company if such approval is required
(i) in order to comply with the Code or other applicable laws, or to comply with
applicable stock exchange requirements or (ii) in order to comply with Section
19(b) below.  No amendment or termination of this Plan shall, without the
consent of the participant, materially impair any rights or obligations under
any Benefit previously granted to the participant under the Plan, unless such
right has been reserved in the Plan or the grant agreement, or except as
provided in Section 20(f) below.  Notwithstanding anything in the Plan to the
contrary, the Board of Directors may amend the Plan in such manner as it deems
appropriate in the event of a change in applicable law or regulations.

(b)No Repricing.  Except in connection with a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spinoff, combination, or exchange of shares), the
Company may not, without obtaining shareholder approval, (i) amend the terms of
outstanding Stock Options or Stock Appreciation Rights to reduce the exercise
price of outstanding Stock Options or the base amount of outstanding Stock
Appreciation Rights, (ii) cancel outstanding Stock Options or Stock Appreciation
Rights in exchange for other awards or Stock Options or Stock Appreciation
Rights with an exercise price or base amount, as applicable, that is less than
the exercise price or base amount, as applicable, of the original Stock Options
or Stock Appreciation Rights or (iii) cancel outstanding Stock Options or Stock
Appreciation Rights with an exercise price or base amount,

18



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

as applicable, above the current stock price in exchange for cash, Common Stock
or other securities.

(c)Shareholder Approval for Performance-Based Awards.  The Plan must be
reapproved by the Company’s shareholders no later than the first shareholders
meeting that occurs in the fifth year following the year in which the
shareholders previously approved the provisions of Section 11, if
Performance-Based Awards are to be made under Section 11 after the date of such
shareholders meeting and if required by Section 162(m) of the Code or the
regulations thereunder.

(d)Termination of Plan.  The Plan shall terminate on the day immediately
preceding the tenth (10th) anniversary of the Original Effective Date, unless
the Plan is terminated earlier by the Board of Directors or is extended by the
Board of Directors with the approval of the shareholders.  The termination of
the Plan shall not impair the power and authority of the Committee with respect
to outstanding Benefits.  Incentive Stock Options shall not be granted after the
date that is ten (10) years after the date on which the Board of Directors
adopts the Plan or the Original Effective Date, whichever is earlier.

20.Miscellaneous.

(a)Employment Rights.  Neither the Plan nor any action taken hereunder shall be
construed as giving any participant the right to be retained in the employ or
service of the Company or any of its subsidiaries or affiliates.

(b)Unfunded Plan.  Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan.  Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person.  To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company.  All payments to be made hereunder shall be
paid from the general funds of the Company and no special or separate fund shall
be established and no segregation of assets shall be made to assure payment of
such amounts except as expressly set forth in the Plan.  The Plan is not
intended to be subject to the Employee Retirement Income Security Act of 1974,
as amended.

(c)No Fractional Shares.  No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Benefit.  The Committee shall determine
whether cash, or Benefits, or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

(d)Company Policies; Holding Requirements.  All Benefits granted under the Plan
shall be subject to any applicable clawback or recoupment policies, share
trading policies and other policies that may be implemented by the Company’s
Board of Directors from time to time.  Participants who are subject to the
Company’s stock ownership policy must hold a portion of the net after-tax shares
received upon vesting, exercise or payment of Benefits under this Plan

19



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

until the applicable stock ownership guidelines are met, in accordance with the
Company’s stock ownership policy.

(e)Requirements for Issuance of Shares.  No Common Stock shall be issued in
connection with any Benefit hereunder unless and until all legal requirements
applicable to the issuance of such Common Stock have been complied with to the
satisfaction of the Committee.  The Committee shall have the right to condition
any Benefit granted to any participant hereunder on such participant’s
undertaking in writing to comply with such restrictions on his or her subsequent
disposition of such shares of Common Stock as the Committee shall deem necessary
or advisable, and certificates representing such shares may be legended to
reflect any such restrictions.  Certificates representing shares of Common Stock
issued under the Plan will be subject to such stop-transfer orders and other
restrictions as may be required by applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.  No
participant shall have any right as a shareholder with respect to Common Stock
covered by a Benefit until shares have been issued to the participant.

(f)Compliance with Law.  The Plan, the exercise of Stock Options or Stock
Appreciation Rights and the obligations of the Company to issue or transfer
shares of Common Stock in accordance with Benefits granted under the Plan shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required.  With respect to persons subject to
Section 16 of the Exchange Act, it is the intent of the Company that the Plan
and all transactions under the Plan comply with all applicable provisions of
Rule 16b-3 or its successors under the Exchange Act.  In addition, it is the
intent of the Company that Incentive Stock Options comply with the applicable
provisions of Section 422 of the Code, and Performance-Based Awards comply with
the applicable provisions of Section 162(m) of the Code.  To the extent that any
legal requirement of Section 16 of the Exchange Act or Section 422 or 162(m) as
set forth in the Plan ceases to be required under Section 16 of the Exchange Act
or Section 422 or 162(m) of the Code, that Plan provision shall cease to
apply.  The Committee may revoke any Benefit granted under the Plan if it is
contrary to law or modify a Benefit to bring it into compliance with any valid
and mandatory government regulation.  The Committee may also adopt rules
regarding the withholding of taxes on payments to participants.  The Committee
may also, in its sole discretion, agree to limit its authority under this
Section.

(g)Benefits in Connection with Corporate Transactions and Otherwise.  Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to grant Benefits under this Plan in connection with the acquisition,
by purchase, lease, merger, consolidation or otherwise, of the business or
assets of any corporation, firm or association, including Benefits to employees
thereof who become employees of the Company or its subsidiaries or affiliates,
or for other proper corporate purposes, or (ii) limit the right of the Company
to make stock-based awards outside of this Plan.  Without limiting the
foregoing, the Committee may grant Substitute Awards to an employee of another
corporation who becomes an employee of the Company or its subsidiaries or
affiliates by reason of a corporate merger, consolidation, acquisition of stock
or property, reorganization or liquidation involving the Company in substitution
for a grant made by such corporation.  The terms and conditions of the Benefits
may vary from the terms and conditions required by the Plan and from those of
the substituted stock incentives, as determined by the Committee.

20



DB1/ 84390132.17

 

 

 

 



--------------------------------------------------------------------------------

 

(h)Section 409A.  The Plan is intended to comply with the requirements of
Section 409A of the Code, to the extent applicable.  All Benefits shall be
construed and administered such that the Benefit either (i) qualifies for an
exemption from the requirements of Section 409A of the Code or (ii) satisfies
the requirements of Section 409A of the Code.  If a Benefit is subject to
Section 409A of the Code, (A) distributions shall only be made in a manner and
upon an event permitted under Section 409A of the Code, (B) payments to be made
upon a termination of employment shall only be made upon a “separation from
service” under Section 409A of the Code, (C) unless the Benefit specifies
otherwise, each installment payment shall be treated as a separate payment for
purposes of Section 409A of the Code, and (D) in no event shall a participant,
directly or indirectly, designate the calendar year in which a distribution is
made except in accordance with Section 409A of the Code.  Any Benefit granted
under the Plan that is subject to Section 409A of the Code and that is to be
distributed to a key employee upon separation from service shall be administered
so that any distribution with respect to such Benefit shall be postponed for six
(6) months following the date of the participant’s separation from service, if
required by Section 409A of the Code.  If a distribution is delayed pursuant to
Section 409A of the Code, the distribution shall be paid within thirty (30) days
after the end of the six (6)-month period.  If the participant dies during such
six (6)-month period, any postponed amounts shall be paid within ninety (90)
days of the participant’s death.  The determination of key employees, including
the number and identity of persons considered key employees and the
identification date, shall be made by the Committee or its delegate each year in
accordance with Section 416(i) of the Code and the “specified employee”
requirements of Section 409A of the Code.

(i)Governing Law.  This Plan, Benefits granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the Commonwealth of Pennsylvania (regardless of the law that might otherwise
govern under applicable Pennsylvania principles of conflict of laws).

(j)Effective Date.  The Plan was originally effective as of July 8, 2016 (the
“Original Effective Date”).  This amendment and restatement is effective
February 20, 2019 (the “Restatement Effective Date”).

21



DB1/ 84390132.17

 

 

 

 

